Exhibit 10.1

Grant ID XXXXX

ENTEROMEDICS INC.

2012 SENIOR MANAGEMENT

NON-INCENTIVE STOCK OPTION AGREEMENT

THIS AGREEMENT, made as of this         day of                 ,             ,
by and between EnteroMedics Inc., a Delaware corporation (the “Company”),
and                         (“Optionee”).

WHEREAS, the Company, pursuant to the Amended and Restated EnteroMedics Inc.
2003 Stock Incentive Plan (the “Plan”), wishes to grant this stock option to
Optionee;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

1. Grant of Option. The Company hereby grants to Optionee the right and option
(“the Option”) to purchase all or any part of an aggregate
of                         shares (the “Shares”) of the common stock, par value
$0.01 per share (the “Common Stock”), of the Company at the price of $        
per Share on the terms and conditions set forth herein. The Option is not
intended to qualify as an incentive stock option within the meaning of
Section 422A of the Internal Revenue Code of 1986, as amended (the “Code”).

The Option is subject to the stockholders of the Company approving an amendment
to the Plan to increase the number of shares authorized under the Plan by
8,000,000 from 4,300,000 to 12,300,000 (the “Amendment”) at the next annual or
special meeting of the stockholders of the Company. Notwithstanding any other
provisions of this Agreement, in the event that the Amendment is not approved by
the stockholders at such meeting, the Option will terminate effective as of the
date of such meeting.

2. Duration and Exerciseability. The Option may not be exercised by Optionee
except as set forth herein, and the Option shall in all events terminate ten
years from the date hereof. Subject to the other terms and conditions set forth
herein, the Option shall vest as follows:

 

On or after each of    Shares as to which the

the following dates

   Option is vested

XXXXX, XXXX

     

 

Each subsequent month for    months

     

 

    th subsequent month

     

 

Although the Option shall vest as described above, the Option may not be
exercised by Optionee unless and until the Company obtains stockholder approval
of the Amendment. The Option will become exercisable with respect to any vested
Shares immediately upon receipt of stockholder approval of the Amendment and
will be exercisable thereafter as set forth herein. In the event that Optionee’s
relationship with the Company or its subsidiaries terminates prior to the
receipt of stockholder approval of the Amendment, and stockholder approval of
the Amendment is subsequently obtained, Optionee’s right to exercise the Option
shall not terminate earlier than thirty (30) days after the date on which
stockholder approval of the Amendment is obtained.



--------------------------------------------------------------------------------

During the lifetime of Optionee, the Option shall be exercisable only by
Optionee. The Option shall not be assignable or transferable by Optionee, other
than by will or the laws of descent and distribution. The vesting of the Option
is subject to acceleration under the circumstances described in Section 4.

3. Effect of Termination of Relationship with the Company.

(a) In the event that Optionee’s relationship with the Company or its
subsidiaries shall terminate, for any reason other than Optionee’s gross and
willful misconduct or Optionee’s death or disability, Optionee shall have the
right to exercise the Option at any time within five years after such
termination to the extent of the full number of Shares Optionee was entitled to
purchase under the Option on the date of termination, subject to the condition
that the Option shall not be exercisable after the expiration of its term.

(b) In the event that Optionee’s relationship with the Company or its
subsidiaries shall terminate by reason of Optionee’s gross and willful
misconduct during the course of his/her relationship with the Company (as
reasonably determined by the Company), the Option shall terminate as of the date
of the misconduct and shall not be exercisable thereafter.

(c) If Optionee shall die during its relationship with the Company or its
subsidiaries, or within three months after termination of such relationship with
the Company for any reason other than gross and willful misconduct, or if
Optionee’s relationship with the Company or its subsidiaries is terminated
because the Optionee has become disabled within the meaning of Section 22(e)(3)
of the Code, and Optionee shall not have fully exercised the Option, the Option
may be exercised at any time within twelve months after the date of Optionee’s
death or termination of Optionee’s relationship because of disability by the
legal representative or, if applicable, guardian of Optionee or by any person to
whom the Option is transferred by will or the applicable laws of descent and
distribution to the extent of the full number of Shares Optionee was entitled to
purchase under the Option on the date of death (or termination of Optionee’s
relationship with the Company, if earlier) or termination of Optionee’s
relationship because of disability and subject to the condition that the Option
shall not be exercisable after the expiration of its term.

4. Change in Control.

(a) In the event that a “Change in Control” (as hereinafter defined) occurs,
(i) all outstanding Options shall be subject to the agreement pursuant to which
such Change in Control is consummated and (ii) the vesting schedule of the
Options held by Optionee shall accelerate such that on the date the Change in
Control is completed, 50% of any then-unvested shares subject to the Options
held by Optionee shall immediately vest, irrespective of which of the provisions
described in clauses (i) through (v) below are set forth in the agreement
pursuant to which such Change in Control is consummated (except in the case of
clause (iv), in which case 100% of the Options would become vested). Such
agreement shall provide for one or more of the following:

(i) The continuation of such outstanding Options by the Company (if the Company
is the surviving corporation).

 

2



--------------------------------------------------------------------------------

(ii) The assumption of such outstanding Options by the surviving corporation or
its parent in a manner that complies with Section 424(a) of the Code (whether or
not such Options are ISOs).

(iii) The substitution by the surviving corporation or its parent of new options
for such outstanding Options in a manner that complies with Section 424(a) of
the Code (whether or not such Options are ISOs).

(iv) Full exercisability of such outstanding Options and full vesting of the
Shares subject to such Options, followed by the cancellation of such Options.
The full exercisability of such Options and full vesting of the Shares subject
to such Options may be contingent on the closing of such Change in Control. The
Optionees shall be able to exercise such Options during a period of not less
than five full business days preceding the closing date of such Change in
Control, unless (A) a shorter period is required to permit a timely closing of
such Change in Control and (B) such shorter period still offers the Optionee a
reasonable opportunity to exercise such Options. Any exercise of such Options
during such period may be contingent on the closing of such Change in Control.

(v) The cancellation of such outstanding Options and a payment to the Optionee
equal to the excess of (A) the Fair Market Value (as defined in the Plan) of the
Shares subject to such Options (whether or not such Options are then exercisable
or such Shares are then vested) as of the closing date of such Change in Control
over (B) their aggregate exercise price. Such payment shall be made in the form
of cash, cash equivalents, or securities of the surviving corporation or its
parent with a Fair Market Value equal to the required amount. Such payment may
be made in installments and may be deferred until the date or dates when such
Options would have become exercisable or such Shares would have vested. Such
payment may be subject to vesting based on the Optionee’s continuing service to
the Company or its affiliates, provided that the vesting schedule shall not be
less favorable to the Optionee than the schedule under which such Options would
have become exercisable or such Shares would have vested. If the aggregate
exercise price of the Shares subject to such Options exceeds the Fair Market
Value of such Shares by greater than ten percent (10%) of the Fair Market Value
of such Shares, then such Options may be cancelled without making a payment to
the Optionee. For purposes of this Section 4(a)(v), the Fair Market Value of any
security shall be determined without regard to any vesting conditions that may
apply to such security.

(b) A “Change in Control” of the Company shall be deemed to have occurred if:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) who did not
own shares of the capital stock of the Company on the date of grant of the
Option shall, together with his, her or its “Affiliates” and “Associates” (as
such terms are defined in Rule 12b-2 promulgated under the Exchange Act), become
the “Beneficial Owner” (as such term is defined in Rule 13d-3 promulgated under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities (any such person being hereinafter referred to as an
“Acquiring Person”);

(ii) The “Continuing Directors” (as hereinafter defined) shall cease to
constitute a majority of the Company’s Board of Directors;

 

3



--------------------------------------------------------------------------------

(iii) There should occur (A) any consolidation or merger involving the Company
and the Company shall not be the continuing or surviving corporation or the
shares of the Company’s capital stock shall be converted into cash, securities
or other property; provided, however, that this subclause (A) shall not apply to
a merger or consolidation in which (i) the Company is the surviving corporation
and (ii) the stockholders of the Company immediately prior to the transaction
have the same proportionate ownership of the capital stock of the surviving
corporation immediately after the transaction; (B) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all of the assets of the Company; or (C) any liquidation or
dissolution of the Company; or

(iv) The majority of the Continuing Directors determine, in their sole and
absolute discretion, that there has been a Change in Control.

(c) “Continuing Director” shall mean any person who is a member of the Board of
Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person, an Affiliate or Associate of an
Acquiring Person or a representative of an Acquiring Person or of any such
Affiliate or Associate and who (i) was a member of the Company’s Board of
Directors on the date of grant of the Option or (ii) subsequently became a
member of the Board of Directors, upon the nomination or recommendation, or with
the approval of, a majority of the Continuing Directors.

5. Manner of Exercise.

(a) The Option may only be exercised by Optionee or other proper party within
the option period by delivering written notice of exercise to the Company at its
principal executive office. The notice shall state the number of Shares as to
which the Option is being exercised and shall be accompanied by payment in full
of the option price for all of the Shares designated in the notice.

(b) Optionee may, at the Company’s election, pay the option price in cash, by
check (bank check, certified check or personal check) or by any other means
approved by the Committee (as such term is defined in the Plan) in its
discretion, or in accordance with the terms set forth in the Plan.

(c) The exercise of the Option is contingent upon receipt from Optionee (or
other proper person exercising the Option) of a representation that, at the time
of such exercise, it is Optionee’s intention to acquire the Shares being
purchased for investment and not with a view to the distribution or sale thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”); provided, however, that the receipt of such representation shall not be
required upon exercise of the Option if, at the time of such exercise, the
issuance of the Shares subject to the Option shall have been properly registered
under the Securities Act and all applicable state securities laws. Such
representation shall be in writing and in such form as the Company may
reasonably request. The certificate representing the Shares so issued for
investment shall be imprinted with an appropriate legend setting forth all
applicable restrictions on their transferability.

6. Right of First Refusal.

(a) Right of First Refusal. In the event that the Optionee proposes to sell,
pledge or otherwise transfer to a third party any Shares acquired under this
Agreement, or any interest in such Shares, the Company shall have the Right of
First Refusal with respect to all (and not less than all) of such Shares. If

 

4



--------------------------------------------------------------------------------

the Optionee desires to transfer Shares acquired under this Agreement, the
Optionee shall give a written transfer notice (a “Transfer Notice”) to the
Company describing fully the proposed transfer, including the number of Shares
proposed to be transferred, the proposed transfer price, the name and address of
the proposed transferee (the “Transferee”) and proof satisfactory to the Company
that the proposed sale or transfer will not violate any applicable federal or
state securities laws. The Transfer Notice shall be signed both by the Optionee
and by the proposed Transferee and must constitute a binding commitment of both
parties to the transfer of the Shares. The Company shall have the right to
purchase all, and not less than all, of the Shares on the terms of the proposal
described in the Transfer Notice (subject, however, to any change in such terms
permitted under Subsection (b) below) by delivery of a notice of exercise of the
Right of First Refusal within 30 days after the date when the Transfer Notice
was received by the Company.

(b) Transfer of Shares. If the Company fails to exercise its Right of First
Refusal within 30 days after the date when it received the Transfer Notice, the
Optionee may, not later than 90 days following receipt of the Transfer Notice by
the Company, conclude a transfer of the Shares subject to the Transfer Notice on
the terms and conditions described in the Transfer Notice, provided that any
such sale is made in compliance with applicable federal and state securities
laws and not in violation of any other contractual restrictions to which the
Optionee is bound. Any proposed transfer on terms and conditions different from
those described in the Transfer Notice, as well as any subsequent proposed
transfer by the Optionee, shall again be subject to the Right of First Refusal
and shall require compliance with the procedure described in Subsection (a)
above. If the Company exercises its Right of First Refusal, the parties shall
consummate the sale of the Shares on the terms set forth in the Transfer Notice
within 60 days after the date when the Company received the Transfer Notice (or
within such longer period as may have been specified in the Transfer Notice);
provided, however, that in the event the Transfer Notice provided that payment
for the Shares was to be made in a form other than cash or cash equivalents paid
at the time of transfer, the Company shall have the option of paying for the
Shares with cash or cash equivalents equal to the present value of the
consideration described in the Transfer Notice.

(c) Additional or Exchanged Securities and Property. In the event of a merger or
consolidation of the Company with or into another entity, any other corporate
reorganization, a stock split, the declaration of a stock dividend, the
declaration of an extraordinary dividend payable in a form other than stock, a
spin-off, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company’s outstanding securities, any securities or
other property (including cash or cash equivalents) that are by reason of such
transaction exchanged for, or distributed with respect to, any Shares subject to
this Section 6 shall immediately be subject to the Right of First Refusal.
Appropriate adjustments to reflect the exchange or distribution of such
securities or property shall be made to the number and/or class of the Shares
subject to this Section 6.

(d) Termination of Right of First Refusal. Any other provision of this Section 6
notwithstanding, in the event that the Common Stock is readily tradable on an
established securities market when the Optionee desires to transfer Shares, the
Company shall have no Right of First Refusal, and the Optionee shall have no
obligation to comply with the procedures prescribed by Subsections (a) and
(b) above.

(e) Permitted Transfers. This Section 6 shall not apply to (i) a transfer by
beneficiary designation, will or intestate succession or (ii) a transfer to one
or more members of the Optionee’s Immediate Family or to a trust established by
the Optionee for the benefit of the Optionee and/or one or more members of the
Optionee’s Immediate Family, provided in either case that the Transferee agrees
in writing on a form prescribed by the Company to be bound by all provisions of
this Agreement. If the

 

5



--------------------------------------------------------------------------------

Optionee transfers any Shares acquired under this Agreement, either under this
Subsection (e) or after the Company has failed to exercise the Right of First
Refusal, then this Agreement shall apply to the Transferee to the same extent as
to the Optionee. For purposes of this Agreement, “Immediate Family” shall
include the ancestors, descendants, siblings and spouse of the Optionee.

(f) Termination of Rights as Stockholder. If the Company makes available, at the
time and place and in the amount and form provided in this Agreement, the
consideration for the Shares to be purchased in accordance with this Section 6,
then after such time the person from whom such Shares are to be purchased shall
no longer have any rights as a holder of such Shares (other than the right to
receive payment of such consideration in accordance with this Agreement). Such
Shares shall be deemed to have been purchased in accordance with the applicable
provisions hereof, whether or not the certificate(s) therefor have been
delivered as required by this Agreement.

(g) Assignment of Right of First Refusal. The Board of Directors may freely
assign the Company’s Right of First Refusal, in whole or in part. Any person who
accepts an assignment of the Right of First Refusal from the Company shall
assume all of the Company’s rights and obligations under this Section 6.

7. Market Stand-Off. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act, including the Company’s initial public offering,
the Optionee or a Transferee shall not directly or indirectly sell, make any
short sale of, loan, hypothecate, pledge, offer, grant or sell any option or
other contract for the purchase of, purchase any option or other contract for
the sale of, or otherwise dispose of or transfer, or agree to engage in any of
the foregoing transactions with respect to, any Shares acquired under this
Agreement without the prior written consent of the Company or its underwriters.
Such restriction (the “Market Stand-Off”) shall be in effect for such period of
time following the date of the final prospectus for the offering as may be
requested by the Company or such underwriters. In no event, however, shall such
period exceed 180 days. The Market Stand-Off shall in any event terminate two
years after the date of the Company’s initial public offering. In the event of
the declaration of a stock dividend, a spin-off, a stock split, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company’s outstanding securities without receipt of consideration, any new,
substituted or additional securities which are by reason of such transaction
distributed with respect to any Shares subject to the Market Stand-Off, or into
which such Shares thereby become convertible, shall immediately be subject to
the Market Stand-Off. In order to enforce the Market Stand-Off, the Company may
impose stop-transfer instructions with respect to the Shares acquired under this
Agreement until the end of the applicable stand-off period. The Company’s
underwriters shall be beneficiaries of the agreement set forth in this
Section 7. This Section 7 shall not apply to Shares registered in the public
offering under the Securities Act, and the Optionee or a Transferee shall be
subject to this Section 7 only if the directors and officers of the Company are
subject to similar arrangements.

8. Adjustments. In the event that there is any change in the Common Stock or
corporate structure of the Company as a result of any dividend or other
distribution (whether in the form of cash, Common Stock, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company or other similar corporate transaction or event, and
all or any portion of the Option shall then be unexercised and not yet expired,
then appropriate adjustments in the outstanding Option shall be made as
determined by the Committee in accordance with the provisions of Section 4(c) of
the Plan in order to prevent dilution or enlargement of Option rights.

 

6



--------------------------------------------------------------------------------

9. Tax Gross-Up Payment.

(a) In the event it shall be determined that any payments, benefits or
distributions by the Company, any person or entity whose actions result in a
Change in Control or any person or entity affiliated with the Company or such
person or entity, to or for Optionee’s benefit (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement, any other
agreement or otherwise, but determined without regard to any payments required
under this Section 9) (collectively, the “Payments”) would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code (the “Code”) or
Optionee incurs any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then Optionee shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that,
after payment of all taxes (and any interest or penalties imposed with respect
to such taxes), including any income taxes and Excise Tax imposed upon the
Gross-Up Payment, Optionee retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments.

(b) Subject to the provisions of Subsection (d), below, all determinations
required to be made under this Section 9, including whether and when a Gross-Up
Payment is required and the amount such Gross-Up Payment and the assumptions to
be utilized in arriving at such determination, shall be made by an accounting
firm of national reputation selected by the Company ( the “Accounting Firm”),
which shall provide detailed supporting calculations both to Optionee and to the
Company within fifteen (15) business days of the receipt of notice from Optionee
that there has been a Payment, or such earlier time as is requested by the
Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Company shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the “Accounting Firm” hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 9, shall be paid by the Company on Optionee’s behalf
within five days of the receipt of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable, it shall furnish
evidence of its determination that failure to report the Excise Tax on
Optionee’s applicable federal income tax return would not result in the
imposition of a penalty. Any determination by the Accounting Firm shall be
binding upon Optionee and the Company.

(c) As a result of uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which should have been made by the Company will
not have been made (“Underpayment”), consistent with the calculations required
to be made hereunder. In the event that the Company exhausts its remedies
pursuant to Subsection (d) below and Optionee thereafter is required to make a
payment of any additional Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for Optionee’s benefit.

(d) Optionee shall notify the Company in writing of any claim by the Internal
Revenue Service or any other taxing authority that, if successful, would require
the payment by the Company of any Gross-Up Payment. Such notification shall be
given as soon as practicable but no later than ten (10) business days after
Optionee knows of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. Optionee shall
not pay such claim prior to the expiration of the thirty (30)-day period
following the date on which Optionee gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies Optionee in writing prior to the
expiration of such period that it desires to contest such claim, Optionee shall:

 

7



--------------------------------------------------------------------------------

(i) give the Company any information reasonably requested by the Company
relating to such claim;

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company;

(iii) cooperate with the Company in good faith in order to effectively contest
such claim; and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Optionee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Subsection (d), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Optionee to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and Optionee agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine. If the Company directs Optionee to pay such claim and sue for a
refund, the Company shall: (i) to the extent not prohibited by law, rule or
regulation, advance the amount of such payment on an interest-free basis; or
(ii) to the extent any such advance is so prohibited, pay such amount directly;
and, in either case, shall indemnify and hold Optionee harmless, on an after-tax
basis, from any Excise Tax or income tax (including interest or penalties with
respect thereto) imposed with respect to such payment or advance or with respect
to any imputed income with respect to such payment or advance; and provided
further that any extension of the statute of limitations relating to payment of
taxes for Optionee’s taxable year with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Optionee shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

(e) If, after Optionee’s receipt of an amount advanced by the Company pursuant
to Subsection (d), above, Optionee becomes entitled to receive any refund with
respect to such claim, Optionee shall (subject to the Company’s complying with
the requirements of Subsection (d)) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after Optionee’s receipt of an amount advanced by the
Company pursuant to Subsection (d), above, a determination is made that Optionee
shall not be entitled to any refund with respect to such claim and the Company
does not notify Optionee in writing of its intent to contest such denial of
refund prior to the expiration of thirty (30) days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

 

8



--------------------------------------------------------------------------------

(f) The parties acknowledge and agree that, to the extent applicable, this
Section 9 shall be interpreted in accordance with, and the parties agree to use
their best efforts to achieve timely compliance with, Section 409A of the Code
and the Department of Treasury regulations and other interpretive guidance
issued thereunder.

10. Miscellaneous.

(a) The Option is issued pursuant to the Plan and is subject to its terms. In
the event any of the terms of this Option conflict or are inconsistent in any
respect with terms of the Plan, the Plan terms shall control. Optionee hereby
acknowledges receipt of a copy of the Plan. The Plan is also available for
inspection during business hours at the principal office of the Company.

(b) This Agreement shall not confer on Optionee any right with respect to
continuance of employment by or continuance of the relationship with the Company
or any of its subsidiaries, nor will it interfere in any way with the right of
the Company to terminate such employment at any time. Optionee shall have none
of the rights of a stockholder with respect to the Shares until such Shares
shall have been issued to him or her upon exercise of the Option.

(c) The Company shall at all times during the term of the Option reserve and
keep available such number of Shares as will be sufficient to satisfy the
requirements thereof. The exercise of all or any part of the Option shall only
be effective at, and may be deferred until, such time as the sale of the Shares
pursuant to such exercise will not violate any federal or state securities laws,
it being understood that the Company shall have no obligation to register the
issuance or sale of the Shares for such purpose.

[The remainder of this page is intentionally left blank; signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

ENTEROMEDICS, INC. By    

 

  Name: Mark B. Knudson, Ph.D.   Title: President and CEO     Optionee

 

10